Title: To Thomas Jefferson from Peter Kuhn, Jr., 8 June 1807
From: Kuhn, Peter, Jr.
To: Jefferson, Thomas


                        
                            
                            Genoa 8th. June 1807
                        
                        By the Schooner Louisiana Capn Mc.Farlane of Philadelphia who sailed from hence on the 16th. of May I had the
                            honour to put on board for Your Excellency three barrels of Nebeole Wine properly embaled as recieved from Turin
                        My motive for sending the Wine in barrels proceeded from the failure of several attempts in the
                            transportation of it in bottles, at the same time I am aware that the quality in the first moment of Judgment cannot
                            appear the most favorable, but after it will be settled, bottled, well Corked and the bottles laid upon their Sides for
                            the term of three or four months, the quality and taste of the Wine will be infinately improved as I know from the tryal I
                            made of a barrel prior to shiping those on boar of the Louisiana—
                        Should your Excellency condescend to inform me of the Opinion your Excellency may entertain of the quality of
                            the Wine after its arrival in the manner I have undertaken to forward it I shall esteem the favor as a most high
                            obligation conferred upon 
                  Your Excellencies Most obliged Most Devoted And very humble Servant
                        
                            Peter Kuhn Junr.
                        
                    